Title: To Thomas Jefferson from Horatio Gates, 14 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 14th: October 1780.

I have read and attentively considered Your Excellencys Letters of the 23d Ult:, and 4th. Instant and Lest Congress, or the Board of War, should conceive Greater Supplies for the Southern Army, can be furnished by your State than it is in their Power, or Abillity, to give, I have sent The President by this conveyance, Exact Copies of Your Excellencys Two letters to me, that no Plea of not knowing Our Wants may in Future be Urged in Excuse of not Supplying this Army in Time. My Opinion of what this State will do, has been long ago transmitted to Congress. Inclosed is a Copy of Letter I received this morning from Col: Polk. The Payment of the Bill he mentions to have deliverd to Mr. Ochilltree should be Stop’d, as that Gentleman is supposed to be a Prisoner by his Own Consent. As the Salvation of our Troops upon the Yadkin, and to the Westward, depends So intirely upon Polks supplying them with provisions I have sent him the Bill he requests upon Your Excellency in Lieu of that Lost, or carried off by Mr. Ochilltree; I am somewhat alarm’d at what Your Excellency says in regard to my Bills, to be drawn in Favour of The Quarter Master; I have only yet drawn in Favour of The Purchasers of Provisions, Supplied to the Army; and in favour of Persons furnishing Cloathing; I must have a much better Opinion of the Qr: Mastr: Department before I give them a Single Draught either upon Your Excellency, or Maryland, but if my Bills for Victualling and Cloathing the Troops are not paid, the consequence will I have reason to fear be most injurious to Our Affairs. I am to thank Your Excellency for your great Care and Assiduity for this Army. It is some releif to my Mind, to have so good a Friend in my Rear. I beg you to forward the inclosed to Col. Senf. I am &c

HG

